37 So.3d 987 (2010)
FORUM MEDIA, LTD., a foreign limited liability corporation, Appellant,
v.
Mark R. COLE, Appellee.
No. 4D09-1204.
District Court of Appeal of Florida, Fourth District.
June 30, 2010.
Damian E. Thomas of Wasserman & Thomas, P.A., Miami, for appellant.
Michael Lechtman of Michael Lechtman, P.A., North Miami Beach, for appellee.
PER CURIAM.
Forum Media, Ltd., appeals an order of the trial court, wherein the court granted the plaintiff/appellee's motion to strike Forum Media's exceptions to a report of the *988 general magistrate and affirmed and ratified the magistrate's denial of Forum Media's motion to intervene in the proceedings. We have considered the issues raised and affirm the order appealed without prejudice to the appellant's right to pursue its previously-filed rule 1.540(b) motion.
Affirmed.
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.